Citation Nr: 1316199	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  06-35 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure. 

2.  Entitlement to service connection for coronary heart disease, to include as due to herbicide exposure or as secondary to diabetes mellitus.  

3.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.  

4.  Entitlement to service connection for peripheral neuropathy, to include as secondary to diabetes mellitus.  

5.  Entitlement to service connection for impotence, to include as secondary to diabetes mellitus.  

6.  Entitlement to service connection for cataracts, to include as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1964 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a       January 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2008.  A transcript of that hearing is of record.  
 
The issues were remanded for further development in November 2009, March 2011, and September 2012.  The issues must be remanded again in accordance with the rationale below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

After the supplemental statement of the case was issued in February 2013, the Veteran submitted additional records to include some service personnel records that do not appear to have been previously associated with claims file.  The Veteran also requested that the VA obtain records from the Pueblo and Denver VA Medical Centers.  In submitting this evidence, the Veteran included the Waiver of AOJ (Agency of Original Jurisdiction) Consideration of Additional Evidence & Waiver of the 30 Day Waiting Period.  Although the Veteran agreed to waive his 30 day waiting period and have the RO forward the case to the Board immediately, he added "other than 33 pages of military [and] medical documents enclosed."  He then specifically crossed out the portion of the form regarding waiver of his right to AOJ consideration.  The Board finds this to be confirmation that the Veteran desires a remand for AOJ consideration.  In accordance with his wishes, the issues will be remanded for the RO to consider the additional evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file relevant medical records that are not already associated with the claims file from the Denver and Pueblo VA Medical Centers.  All attempts to obtain the records should be documented in the claims file.  

2.  After the above has been completed to the extent possible, readjudicate the claims, to include consideration of the additional evidence submitted by the Veteran in March 2013.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time for response.  Thereafter, the claim should be returned to the Board if in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


